Citation Nr: 0700432	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  04-10 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUE

Entitlement to a rating in excess of 20 percent for 
fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1986 to 
November 1993, including service during the Persian Gulf War 
in the Southwest Asia Theater.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which reduced the rating for 
fibromyalgia from 20 percent to 10 percent.

In August 2004 the veteran appeared at the New Orleans RO and 
testified by videoconference before the undersigned Veterans 
Law Judge.  A transcript of that hearing is of record.  

In February 2005 the Board issued a decision that restored 
the previous 20 percent for fibromyalgia.  The Board then 
remanded the issue that is the subject of this review for 
additional development, including the acquisition of a 
compensation and pension (C&P) examination.  The report of 
that examination, which was done in June 2005, has been made 
a part of the record.


FINDING OF FACT

The veteran's fibromyalgia is productive of symptoms that are 
present more than one third of the time, and which include 
widespread musculoskeletal pain and tender points, stiffness, 
paresthesias, irritable bowel syndrome, headaches, and 
depression, but the veteran's symptoms are not refractory to 
therapy.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
fibromyalgia have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  The disability must be viewed 
in relation to its history.  38 C.F.R. § 4.1.  A higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.

Fibromyalgia refers to widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headaches, irritable 
bowel syndrome, depression, anxiety, or Raynaud's like 
symptoms.  38 C.F.R. § 4.71a.  The rating schedule provides 
for a rating of 10 percent for symptoms that require 
continuous medication for control.  A 20 percent rating is 
appropriate for symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  The highest rating of 40 
percent rating is warranted for symptoms that are constant, 
or nearly so, and refractory to therapy.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025. 

Widespread pain means pain in both the left and right sides 
of the body, that is both above and below the waist, and that 
affects both the axial skeleton (i.e., cervical spine, 
anterior chest, thoracic spine, or low back) and the 
extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Facts & Analysis.  The evidence confirms that the veteran 
requires continuous medication for control of widespread 
musculoskeletal pain and tender points, stiffness, 
paresthesias, irritable bowel syndrome, headaches, and 
depression.  The evidence also indicates that these symptoms 
are present more than one-third of the time.  However, there 
is no evidence that the veteran's symptoms are resistive to 
therapy.  VA medical records (including C&P reports) dating 
from 1997 as well as correspondence from two private treating 
physicians chronicle an intensive treatment regime consisting 
of multiple oral pain medications as well as medication for 
other symptoms of fibromyalgia.  These records also indicate 
that the veteran derives some relief from his medications.  
In any event, the record contains no evidence that the 
veteran's symptoms are refractory to therapy.  Such evidence 
is imperative for the next higher rating of 40 percent.  
Accordingly, the veteran's claim for a rating in excess of 20 
percent must be denied.  38 C.F.R. § 4.71a, Diagnostic Code 
5025. 

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the veteran's fibromyalgia that would take the 
veteran's case so outside the norm as to warrant an 
extraschedular rating.  Nor does the case present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board notes that the veteran presented for 
emergency care in August 2004, but there is no evidence of 
"frequent periods of hospitalization."  Moreover, while 
treatment notes dated in December 2003 document the veteran 
as reporting that he was no longer to do his work and that he 
had to give up his partnership, during the 2004 Board hearing 
the veteran testified that he was working.  VA medical 
records dated in June 2005 also advise that the veteran 
"works supervising a crew of men at a custom truck 
factory."  Based on the evidence of record, referral by the 
RO to the Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in February 2005 and March 
2006 satisfied the duty to notify provisions.  Service 
medical records and VA treatment records have been obtained 
and made a part of the file.  The veteran has also been 
accorded a VA examination, the report of which is of record.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  

Note also that the letters from the RO (advising the veteran 
of his rights and responsibilities) predate the RO's April 
2006 readjudication of his claim.  These letters thus comply 
with the sequence of events (i.e., notice letter before 
initial adjudication) stipulated in decisions promulgated by 
the United States Court of Appeals for Veterans Claims.  


ORDER

A rating in excess of 20 percent for fibromyalgia is denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


